UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1790


MARK A. PANOWICZ,

                       Plaintiff – Appellant,

          v.

SHARON L. HANCOCK, in individual capacity; SHARON L.
HANCOCK, Clerk of the Circuit Court for Charles County (in
official capacity),

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-02417-DKC)


Submitted:   October 22, 2013              Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark A. Panowicz, Appellant Pro Se. Hugh Scott Curtis, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark A. Panowicz seeks to appeal the district court’s

order denying the parties’ cross-motions for reconsideration of

the    court’s    order    granting          in    part     and     denying    in     part

Defendant’s      motion   to     dismiss          Panowicz’s      civil     action     and

denying   Panowicz’s      motion       for    leave    to    amend    his     complaint.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                             The

order Panowicz seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                         Accordingly, we

dismiss the appeal for lack of jurisdiction.                        We dispense with

oral   argument    because       the    facts       and     legal    contentions       are

adequately    presented     in    the    materials        before     this     court    and

argument would not aid the decisional process.



                                                                               DISMISSED




                                             2